United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1289
Issued: October 16, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 24, 2008 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ merit decision dated February 27, 2008. Under 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that she sustained an injury to her left
shoulder in the performance of duty on June 7, 2006.
FACTUAL HISTORY
This is the second appeal before the Board. On July 30, 2004 appellant, a 49-year-old
mail clerk, filed a claim alleging that she experienced pain in her left shoulder while reaching to
push some magazines down a conveyor belt. Her treating physician, Dr. J. Britten Shroyer,
Board-certified in internal medicine, diagnosed impingement syndrome of the left shoulder. He
submitted several reports indicating that appellant injured her left shoulder in June 2006 while
engaged in overhead lifting. His reports noted that appellant’s regular duties as a postal clerk

entailed repetitive work in her duties as a postal clerk and indicated that she was no longer able
to perform these duties due to her work-related left shoulder injury. By decision dated June 25,
2007, the Office denied appellant’s claim. By decision dated June 25, 2007, an Office hearing
representative affirmed the October 11, 2006 decision. In a January 10, 2008 decision,1 the
Board affirmed the Office’s decision. The facts of this case are set forth in the Board’s
January 10, 2008 decision and are incorporated herein by reference.
By letter dated February 13, 2008, appellant’s attorney requested reconsideration. In a
July 3, 2007 report, Dr. Shroyer noted that there was apparently some confusion as to when and
how appellant sustained her left shoulder impingement syndrome. He stated:
“[Appellant] recalled a specific time and activity that she [was] performing when
she injured her shoulder in June of 2006. I do not see where I had noted in my
notes that this is a repetitive injury type of mechanism. Perhaps the confusion
comes with the diagnosis of impingement syndrome, which is synonymous with
partial thickness rotator cuff tearing.
“To repeat, it is my recollection and it is reflected in my notes that [appellant] had
a one-time injury to her shoulder in June 2006, and it is my feeling that her
shoulder condition of partial thickness rotator cuff tear/impingement syndrome is
directly related to that incident as described by [appellant].”
By decision dated February 27, 2008, the Office denied modification of its prior
decisions.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing that the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained in
the performance of duty as alleged, and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.3 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated upon
a traumatic injury or an occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually

1

Docket No. 07-1912 (issued January 10, 2008).

2

5 U.S.C. § 8101-8193.

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

2

experienced the employment incident at the time, place and in the manner alleged.5 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.6 The medical evidence required
to establish causal relationship is usually rationalized medical evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on the
issue of whether there is a causal relationship between the claimant’s diagnosed condition and
the implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.7
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.8
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that her condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship.9 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence.
ANALYSIS
In this case, it is uncontested that appellant experienced the employment incident at the
time, place and in the manner alleged. However, the question of whether an employment
incident caused a personal injury can only be established by medical evidence.10 Appellant has
not submitted rationalized, probative medical evidence to establish that the employment incident
on June 7, 2006 caused a personal injury and resultant disability.
The July 3, 2007 report from Dr. Shroyer essentially reiterated the findings and
conclusions he presented in previous reports of record. The weight of medical opinion is
determined by the opportunity for and thoroughness of examination, the accuracy and
completeness of physician’s knowledge of the facts of the case, the medical history provided, the
care of analysis manifested and the medical rationale expressed in support of stated
conclusions.11 Dr. Shroyer’s July 3, 2007 report, did not provide a probative, rationalized
medical opinion relating appellant’s diagnoses to the June 7, 2006 incident at work. He merely
stated in summary fashion that her condition of partial thickness rotator cuff tear/left shoulder
5

John J. Carlone, 41 ECAB 354 (1989).

6

Id. For a definition of the term “injury, see 20 C.F.R. § 10.5(a)(14).

7

Id.

8

See Joe T. Williams, 44 ECAB 518, 521 (1993).

9

Id.

10

John J. Carlone, supra note 5.

11

See Anna C. Leanza, 48 ECAB 115 (1996).

3

impingement syndrome was directly related to the June 7, 2006 work incident, as described by
appellant.
Dr. Shroyer did not adequately address how medically appellant’s diagnosed conditions
were causally related to the June 7, 2006 work incident. There is insufficient rationalized
evidence to support that appellant’s left shoulder injury was work related. Appellant failed to
provide a medical report from a physician that provides a medical opinion as to how
physiologically the work incident of June 7, 2006 caused or contributed to the claimed left
shoulder injury.
The Office advised appellant of the evidence required to establish her claim; however,
appellant failed to submit such evidence. Appellant did not provide a medical opinion which
describes or explains the medical process through which the June 7, 2006 work accident would
have caused the claimed injury. Accordingly, she did not establish that she sustained a left
shoulder injury in the performance of duty. The Office properly denied appellant’s claim for
compensation.
CONCLUSION
The Board finds that appellant has failed to establish that she sustained a left shoulder
injury in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the February 27, 2008 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: October 16, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

